Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 1 of 16 PageID #: 6568



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------X
  UNITED STATES OF AMERICA,

             -against-                           MEMORANDUM & ORDER
                                                 17-CR-0372-9(JS)
  DENNIS VERDEROSA,

                      Defendant.
  ----------------------------------X
  APPEARANCES
  For United States: Whitman G.S. Knapp, Esq.
                      Kaitlin T. Farrell, Esq.
                      U.S. Attorney’s Office
                      Eastern District of New York
                      271 Cadman Plaza East
                      Brooklyn, New York 11201

  For Defendant:          Jillian Berman, Esq.
                          Gabrielle F. Friedman, Esq.
                          David Angelatos, Esq.
                          Lankler Siffert & Wohl LLP
                          500 Fifth Avenue
                          New York, New York 10110

  SEYBERT, District Judge:

             Defendant     Dennis    Verderosa    (“Defendant”)      seeks   a

  reduction of his sentence, pursuant to the First Step Act, 18

  U.S.C. § 3582(c)(l)(A), in light of health concerns surrounding

  the COVID-19 pandemic, his underlying medical conditions, and

  Federal    Correction    Institute     Otisville’s     (“FCI   Otisville”)

  pandemic response.      (Mot., D.E. 865.)      For the reasons set forth

  below, the motion is DENIED without prejudice.
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 2 of 16 PageID #: 6569



                                    BACKGROUND

  I.    Factual and Procedural History

              On   or   around    July   11,   2017,    a    grand   jury   charged

  Defendant with conspiracy to commit securities fraud, conspiracy

  to commit wire fraud, and four substantive securities fraud counts

  arising out of his role as a cold-caller in a “Boiler Room” that

  engaged in “manipulative trading patterns, including wash trades

  and matched trades, to drive up” the share prices of various

  publicly traded companies while employees, such as Defendant,

  “aggressively and repeatedly called and emailed victim investors

  to purchase shares.”       (Indictment, D.E. 1.)            On April 25, 2018,

  Defendant pled guilty to one count of conspiracy to commit wire

  fraud pursuant to a plea agreement with the Government.1                    (Min.

  Entry, D.E. 204.)

              For this offense, the sentencing guidelines provided a

  range of 188 to 235 months’ imprisonment and probation recommended

  a    term   of   72   months’    imprisonment        and    $10,122,544.79     in

  restitution.     (Sec. Am. Presentence Report (“Sec. Am. PSR”), D.E.

  512, ¶ 145; Revised Probation Rec., D.E. 512-1, at 1.)                Probation

  reasoned that “while the loss attributable to [Defendant] is

  substantial, the resulting guidelines sentence range may appear




  1 Then-Magistrate Judge Gary R. Brown recommended that this Court
  accept Defendant’s guilty plea.    On June 19, 2018, this Court
  accepted the guilty plea. (Order, D.E. 250.)


                                         2
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 3 of 16 PageID #: 6570



  excessive given his role within the overall enterprise.”2 (Revised

  Probation Rec. at 2-3.) On September 16, 2019, the Court sentenced

  Defendant to a term of 72 months’ incarceration and 3 years’

  supervised release.       (Min. Entry, D.E. 529; Sent’g J., D.E. 530.)

  II.   FCI Otisville

             Defendant has been incarcerated at the satellite camp

  (“Otisville Camp”) at the FCI Otisville since December 9, 2019.

  (Verderosa Decl., D.E. 865-2, ¶ 2.)         As of the date of this Order,

  Defendant has served approximately eleven months of his sentence

  and is expected to be released on January 17, 2025.               See BOP.gov,

  www.bop.gov/inmateloc/index.jsp         (last   visited    Oct.    29,    2020).

  While incarcerated, Defendant has not committed any disciplinary

  infractions and works at the Otisville Camp’s garage and attends

  religious services, among other classes.          (Verderosa Decl. ¶ 8.)

             In   April     2020,   the   Otisville   Camp    experienced       an

  outbreak of COVID-19.         Defendant represents that on or about

  April 16, 2020,     FCI    Otisville    staff   advised    him,     and    other

  inmates, that they would be transferred to FCI Otisville’s medium

  security prison for a medical quarantine prior to their release to

  home confinement. (Verderosa Decl. ¶¶ 4, 34.) Defendant completed

  forms for compassionate release, transfer to home confinement, and




  2 The Presentence Report indicated that Defendant was directly
  accountable for a loss of $114,787,270 and that he gained $341,883
  in proceeds. (First PSR, D.E. 306, ¶ 83.)


                                          3
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 4 of 16 PageID #: 6571



  furlough.    (Id. ¶ 34.)      Defendant submits a “Furlough Application

  - Approval and Record” form, dated April 16, 2020, verified by “J.

  DeLeo,” a correctional counselor.            (Ex. A, D.E. 865-3.)   Under a

  heading titled “Approval” reads: “[a]pproval for the above named

  inmate to leave the Institution on a furlough as outlined is hereby

  granted in accordance with P.L. 93-209 and the [Bureau of Prisons

  (“BOP”)] Furlough Program Statement. The period of Furlough is

  from 04/27/2020 9:00AM to 5/27/2020 9:00AM.”           (Id.)   The Furlough

  Application contains what appears to be electronic signatures from

  “CMC K. Walker” and “J. Petrucci, Warden,” although not dated.

  (Id.)   Neither the “Approval” nor “Disapproval” boxes are selected

  and there is nothing provided in the space under the Warden’s

  electronic signature for “Reason(s) for disproval.”            (Id.)

              On   or    around   April   23,    2020,   the   Otisville   Camp

  administrator informed Defendant that he “was not leaving because

  [Defendant] had only served a short portion of [his] sentence.”

  (Verderosa Decl. ¶ 35.)         On or about May 11, 2020, Defendant was

  released from medical quarantine and returned to the Otisville

  Camp.   (Id. ¶ 5.)      On May 9, 2020, Defendant emailed the Warden

  requesting reconsideration and the Warden responded that Defendant

  was “not granted a furlough” but was “reviewed using the current

  guidelines”      and   “did     not   meet    the   requirement   for    home

  confinement.”     (Ex. B., D.E. 865-4.)         The Warden later clarified

  that Defendant was placed in quarantine “based on [a] risk for


                                          4
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 5 of 16 PageID #: 6572



  COVID-19” but was denied furlough because he “had not completed

  50% of [his] sentence as was required after April 22, 2020.”            (Ex.

  C, D.E. 865-5.)      On June 9, 2020, Defense Counsel wrote to the

  Warden, objecting to FCI Otisville retracting Defendant’s furlough

  plan “at the last minute” and to the “requirement” that Defendant

  serve fifty percent of his sentence.             (Ex. D., D.E. 865-6.)

  Defense counsel also requested that the Warden release Defendant

  to home confinement, on furlough, or that the Warden file a motion

  for compassionate release.       (Id.)    The Warden did not respond to

  the letter.    In June 2020, the Otisville Camp experienced a second

  outbreak of COVID-19.       From approximately June 16, 2020 to July

  22, 2020, Defendant was placed in another medical quarantine.

  (Verderosa Decl. ¶¶ 6-7.)

             According to the information maintained by the BOP for

  FCI Otisville, as of November 2, 2020, 2 inmates and 2 staff

  members are listed as “positive” for COVID-19, and 24 inmates and

  14 staff members are listed as “recovered” from the virus.               See

  COVID-19   Cases,   BOP.gov,    http://www.bop.gov/coronavirus/        (last

  visited Nov. 2, 2020).

  III. Defendant’s Medical Conditions and the Pending Motion

             Defendant is a 70-year-old former smoker who suffers

  from type II diabetes with diabetic neuropathy, heart disease,

  including hyperlipidemia, hypertension, coronary atherosclerosis,

  and   electrocardiogram    abnormalities,     depression,    and   anxiety.


                                       5
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 6 of 16 PageID #: 6573



  (See Verderosa Decl. ¶¶ 1, 10-14; see also First PSR ¶ 122; BOP

  Recs., Ex. L, D.E. 868-7, at ECF pp. 3 (diabetes with diabetic

  neuropathy), 50 (hyperlipidemia); Ex. E, D.E. 868 (noting history

  of depression and heart disease); Ex. K., D.E. 868-6 (coronary

  atherosclerosis and electrocardiogram abnormalities).)            Defendant

  is prescribed different medications for these conditions.               (See,

  e.g., BOP Recs. at ECF p. 3.)         In 2014, Plaintiff fractured his

  left hip and, at the time of sentencing, became “progressively

  worse” and required a hip replacement.          (First PSR ¶ 123; Sent’g

  Tr. at 4:22-5:1.)

             Defendant,     through    counsel,    moved   this   Court     for

  compassionate release on August 7, 2020, requesting that the Court

  decrease his sentence to time-served, convert the unserved portion

  of his sentence to a term of supervised release on condition of

  home confinement.      (Def. Br., D.E. 865-1; Reply, D.E. 897.)            If

  released, Defendant represents he will quarantine and reside in

  the finished basement of the single-family home he owns with his

  wife in Coram, New York.      (Verderosa Decl. ¶ 37.)       The Government

  opposes the motion.     (Gov’t Opp., D.E. 884.)

                                  DISCUSSION

  I.   Legal Standard

             “A court may not modify a term of imprisonment once it

  has been imposed except pursuant to statute.”            United States v.

  Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,


                                       6
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 7 of 16 PageID #: 6574



  2020) (quoting United States v. Gotti, No. 04-CR-0743, 2020 WL

  497987, at *1 (S.D.N.Y. Apr. 6, 2020)).                     The First Step Act, which

  modified   18   U.S.C.        §     3582(c),        allows    a    court   to   modify    a

  defendant’s sentence upon a motion of either (i) the Director of

  the BOP, or (ii) the defendant “after the defendant has fully

  exhausted all administrative rights to appeal a failure of the

  Bureau of Prisons to bring a motion on the defendant’s behalf or

  the lapse of 30 days from the receipt of such a request by the

  warden of the defendant’s facility, whichever is earlier.”                               18

  U.S.C. § 3582(c)(1)(A)(i).

               Under    the     statute,      courts      have       discretion   to   grant

  compassionate        release      when     there      are     (1) “extraordinary        and

  compelling reasons” that warrant a sentence reduction, (2) the

  sentence     reduction         is       “consistent         with    applicable       policy

  statements    issued     by       the    Sentencing      Commission,”       and   (3) the

  sentence reduction “is supported by the factors set forth in 18

  U.S.C. § 3553(a).”       United States v. Canales, No. 16-CR-0212, 2020

  WL 2319294, at *2 (S.D.N.Y. May 9, 2020) (quoting 18 U.S.C. §

  3582(c)(1)(A)(i)).

               District       courts       may       consider       “the   full   slate    of

  extraordinary and compelling reasons that an imprisoned person

  might bring before them in motions for compassionate release.”

  United States v. Brooker, No. 19-CR-3218, --- F.3d ---, 2020 WL

  5739712, at *7 (2d. Cir. Sept. 25, 2020) (finding that “[b]ecause


                                                 7
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 8 of 16 PageID #: 6575



  Guideline § 1B1.13 is not ‘applicable’ to compassionate release

  motions brought by defendants [as compared to those brought by the

  BOP], Application Note 1(D) cannot constrain district courts’

  discretion to consider whether any reasons are extraordinary and

  compelling.”).     “The only statutory limit on what a court may

  consider     to   be       extraordinary     and    compelling     is      that

  ‘[r]ehabilitation      .   .   .   alone   shall   not   be   considered    an

  extraordinary and compelling reason.’”             Id. at *8 (quoting 28

  U.S.C. § 994(t)) (emphasis and alteration in original).

             Even where extraordinary and compelling reasons exist,

  the Court must “consider all the Section 3553(a) factors to the

  extent they are applicable, and may deny such a motion if, in its

  discretion, compassionate release is not warranted because Section

  3553(a) factors override, in any particular case, what would

  otherwise be extraordinary and compelling circumstances.”               United

  States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

  May 8, 2020).     A defendant “bears the burden of showing that his

  release is justified.”         United States v. Patterson, No. 06-CR-

  0080, 2020 WL 3451542, at *1 (S.D.N.Y. June 23, 2020).

  II.   Analysis

             The parties do not dispute that Defendant exhausted his

  administrative remedies.       The Court thus turns to the merits.




                                         8
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 9 of 16 PageID #: 6576



       A. Extraordinary and Compelling Reasons

               Defendant argues that his age, medical conditions, and

  FCI Otisville’s pandemic response, including its decision to place

  inmates in solitary confinement-like conditions to quarantine,

  constitute extraordinary and compelling reasons justifying his

  release because these factors place him at high risk of severe

  illness should he contract COVID-19 while incarcerated.                         (See

  generally Def. Br.)       In a supplemental letter, Defendant advised

  the Court that his health is “worsening,”3 he has “unexplained

  swelling in both legs,” and that “[c]onditions at FCI Otisville

  continue to put [Defendant] at risk” because it has started

  accepting    visitors    and    the   garage     where   he    works     does    not

  consistently enforce a face covering requirement.                     (Def. Ltr.,

  D.E. 907, at 1-2.) The Government acknowledges Defendant’s medical

  conditions     but   responds     that       compassionate     release    is     not

  warranted because FCI Otisville has “been able to successfully

  manage and treat” his conditions during the “worst period of the

  outbreak.”    (Gov’t Opp. at 12.)

               When presented with motions arising out of the COVID-19

  pandemic,    some    courts    find   that     extraordinary    and    compelling




  3On October 2 and October 7, 2020, Defendant saw a prison physician
  who prescribed medication, ordered an echocardiogram, and
  commented that Defendant has ”diabetes and hyperlipidemia which
  increases his chances of high risk complications if he contracts
  Covid19 as per CDC guidelines.” (Suppl. BOP Recs., D.E. 908.)


                                           9
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 10 of 16 PageID #: 6577



  reasons exist where a defendant’s medical conditions fall within

  the high-risk category as defined by the Centers for Disease

  Control and Prevention (“CDC”).              See, e.g., United States v.

  Zukerman, 16-CR-0194, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3,

  2020) (collecting cases); see also United States v. Serrano, No.

  13-CR-0058, 2020 WL 5259571, at *3 (S.D.N.Y. Sept. 3, 2020).

  Indeed, in some cases, the Government concedes the same.                    See,

  e.g., United States v. Ramirez, No. 19-CR-0105, 2020 WL 4577492,

  at *2 (S.D.N.Y. Aug. 6, 2020) (the government did not dispute that

  defendant’s health conditions (including diabetes, hypertension,

  elevated      cholesterol,     and    morbid     obesity)     “constitute     an

  extraordinary and compelling reason justifying release”).

                Here, Defendant, who is 70, falls into a high-risk age

  group   for    COVID-19     complications.      Older   Adults,      Coronavirus

  Disease    2019    (COVID-19),      https://www.cdc.gov/coronavirus/2019-

  ncov/need-extra-precautions/older-adults.html (last updated Sept.

  11, 2020).        He also suffers from underlying health conditions,

  such as type II diabetes, heart disease, and smoking (former),

  that place him at an increased risk of severe illness from COVID-

  19.     See People with Certain Medical Conditions, Coronavirus

  Disease    2019    (COVID-19),      https://www.cdc.gov/coronavirus/2019-

  ncov/need-extra-precautions/people-with-medical-conditions.html

  (last updated Oct. 16, 2020).         It is true that “Defendant makes no

  specific      allegations    that    his    medical   needs   have    not   been


                                         10
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 11 of 16 PageID #: 6578



  adequately addressed at” FCI Otisville. United States v. Chestnut,

  No. 12-CR-0837, 2020 WL 5371021, at *2 (S.D.N.Y. Sept. 8, 2020).

  However, “not only is he at a higher risk of serious illness if he

  contracts COVID-19 due to his underlying health conditions, but he

  is also at a higher risk of contracting COVID-19 due to his

  incarceration.”     United States v. Gross, No. 15-CR-0769, 2020 WL

  1862251, at *3 (S.D.N.Y. Apr. 14, 2020) (emphasis in original).

  “[R]ealistically, a high-risk inmate who contracts the virus while

  in prison will face challenges in caring for himself.”                United

  States v. Butler, No. 19-CR-0834, 2020 WL 1689778, at *2 (S.D.N.Y.

  Apr. 7, 2020).

              For these reasons, the Court agrees with the various

  other courts that “have recently concluded that ‘extraordinary and

  compelling reasons’ exist for purposes of the policy statement

  where inmates suffer from medical conditions that place them at a

  higher risk of serious illness in the event they contract COVID-

  19.”    Gross, 2020 WL 1862251, at *3 (citing Zukerman, 2020 WL

  1659880, at *5); United States v. Escobar, No. 15-CR-0150, 2020 WL

  4605213, at *4 (E.D.N.Y. Aug. 11, 2020) (finding defendant’s type

  II     diabetes,    while    well-controlled      with    medication,      an

  “extraordinary and compelling reason to support his release.”).

  Therefore, these considerations favor Defendant’s early release.4


  4 The Court acknowledges that Defendant raises similar concerns
  regarding FCI Otisville’s pandemic response as the Court addressed


                                       11
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 12 of 16 PageID #: 6579



        B. The 3553(a)     Factors    and   Sentencing    Commission    Policy
           Statements

              The Court next considers the Section 3553(a) factors and

  whether release is consistent with the Sentencing Commission’s

  policy statements.        See 18 U.S.C. § 3582(c)(1)(A)(i).            These

  factors largely overlap and are therefore analyzed together.             See

  Sections 3142(g) and 3553(a).

              While two of the Section 3553(a) factors arguably favor

  an early release, “history and characteristics of the defendant,”

  and “the need to provide the defendant with needed . . . medical

  care,” they “are outweighed by the combined force of several other

  factors.”      United States v. Walter, No. 18-CR-0834, 2020 WL

  1892063, at *3 (S.D.N.Y. Apr. 16, 2020) (citing Section 3553(a)

  factors: “the nature and circumstances of the offense” and “the

  need for the sentence imposed to reflect the seriousness of the

  offense, to promote respect for the law . . . to provide just

  punishment for the offense . . . to afford adequate deterrence to

  criminal conduct,” and “to protect the public from further crimes

  of the defendant.”).




  in United States v. Pellegrino, No. 18-CR-0496, 2020 WL 5820325
  (E.D.N.Y. Sept. 30, 2020) (Seybert, J.). (See Def. Ltr. at 2-3.)
  However, “the circumstances unique to [Pellegrino’s] case”
  consituted extraordinary and compelling reasons to modify the
  sentence imposed. Pellegrino, 2020 WL 5820325, at *4 (emphasis
  added).


                                       12
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 13 of 16 PageID #: 6580



                Although Defendant pled guilty to nonviolent crime,

  “there is a strong need for [him] to serve the sentence that was

  imposed.”       United States v. Graham, No. 16-CR-0786, 2020 WL

  5604050, at *3 (S.D.N.Y. Sept. 17, 2020).             The Court sentenced

  Defendant for his role as cold caller in a fraudulent stock

  manipulation operation who aggressively targeted vulnerable and

  elderly victims.     As the Court stated at sentencing, this case is

  “particularly difficult” because “it’s an incredible crime that

  seeks the most vulnerable people that worked hard all of their

  lives, have saved their money, have dreams of going on special

  trips, seeing their grandchildren.”             (Sent’g Tr. at 57:4-9.)

  Indeed, Defendant’s conduct directly caused the victims to suffer

  devastating financial and emotional losses.           As such, a “reduced

  sentence would not reflect the harm suffered.”             United States v.

  Itzchaki, No. 16-CR-0236, 2020 WL 4194800, at *2 (S.D.N.Y. July

  21, 2020).

                Moreover, Defendant has served approximately fifteen

  percent of his 72-month sentence, which represented a significant

  downward departure from the advisory guidelines range.           “Given the

  length of time remaining on his sentence, immediate release would

  not serve the principle of deterrence.”             Id.; see also United

  States   v.    Goldberg,   No.   13-CR-0120,   2020   WL   6273947,   at   *3

  (E.D.N.Y. Oct. 26, 2020) (finding the Section 3553(a) factors

  weighed against compassionate release where the defendant was


                                       13
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 14 of 16 PageID #: 6581



  convicted of wire fraud, among other crimes, and a reduction would

  result in defendant serving under 30% of his sentence and “fail to

  reflect the seriousness of the offense [ ] committed and would not

  provide a just punishment for his conduct.”); United States v.

  Zemlyansky, No. 12-CR-0171, 2020 WL 3638425, at *2 (S.D.N.Y. July

  6, 2020) (denying compassionate release and finding that the

  Section 3553(a) factors counseled against compassionate release

  where “[d]efrauded victims of the enterprise lost millions of

  dollars” and the “crimes were extremely serious.”); United States

  v. Nehmad, No. 16-CR-0829, 2020 WL 4586798, at *2 (S.D.N.Y. Aug.

  10,   2020)    (denying    compassionate      release   and   stating    that

  “critically, Defendant has served only a small portion of his

  sentence. Reducing his already under-Guidelines sentence further

  from 75 months to, effectively, 30, would dilute the sentence’s

  deterrent effect and fail to adequately promote respect for the

  law.”). Thus, the Court finds, as it did at sentencing, that while

  Defendant “definitely has certain issues with his health that would

  entitle him to a downward departure. . . . this is a case of

  straightforward greed” and “[s]ociety needs to be protected.”

  (Sent’g Tr. at 58:1-8.)        The Court accordingly denies release at

  this time.

  III. Furlough

               Although not requested, the Court considers whether a

  “judicial     recommendation    that    the   BOP   release   him   to   home


                                         14
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 15 of 16 PageID #: 6582



  confinement for the remainder of his sentence under 18 U.S.C. §

  3624(c)(2)” is appropriate.          As a sister court in this Circuit

  recognized, Defendant’s “request for compassionate release under

  18 U.S.C. § 3582 is an application to terminate the remainder of

  his sentence” and “[g]ranting that request would be unjust, as

  would    granting      [an]     alternative          request   for   a    judicial

  recommendation that the BOP release him to home confinement for

  the remainder of his sentence.”               United States v. Daugerdas, No.

  09-CR-0581,    2020    WL     2097653,   at     *5    (S.D.N.Y.   May    1,   2020).

  However, “the best--perhaps the only--way to mitigate the damage

  and reduce the death toll [of inmates from COVID-19] is to decrease

  the jail and prison population by releasing as many people as

  possible.”     United States v. Nkanga, 450 F. Supp. 3d 491, 492

  (S.D.N.Y.     2020).        Accordingly,        “this     Court   believes      that

  [Defendant] is fit for temporary release from prison--but only

  until the COVID-19 pandemic abates.”                 Daugerdas, 2020 WL 2097653,

  at *5.

               While the authority to grant Defendant temporary release

  “rests solely with the BOP . . . ‘nothing in Section 3622 prevents

  this Court from recommending that the BOP exercise its discretion

  to grant [Defendant] temporary release.’”                   Id. (quoting United

  States v. Roberts, No. 18-CR-0528, 2020 WL 1700032, at *4 (S.D.N.Y.

  Apr. 8, 2020)) (internal citations, alterations, and quotation

  marks omitted) (emphasis in original).                 Consequently, this Court


                                           15
Case 1:17-cr-00372-JS-GRB Document 910 Filed 11/02/20 Page 16 of 16 PageID #: 6583



  “strongly urges” the BOP to consider Defendant for furlough under

  Section    3622   in   light   of   the    COVID-19   crisis,    his   age,   and

  underlying    medical    conditions       until   such   time   as   the   crisis

  abates.5   Id.

                                      CONCLUSION

               For the reasons stated herein, Defendant’s motion for

  compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

  (D.E. 865) is DENIED without prejudice to renew.


                                                 SO ORDERED.



                                                 /s/_JOANNA SEYBERT    __
                                                 Joanna Seybert, U.S.D.J.

  Dated: November   2 , 2020
         Central Islip, New York




  5 This Order (and recommendation) does not preclude Defendant from
  again pursuing available forms of relief from the BOP, such as
  furlough under 18 U.S.C. § 3622 or home confinement as contemplated
  in the CARES Act, Pub. L. No. 116-136 (2020) and the Attorney
  General’s April 3, 2020 memorandum. The decision to grant that
  relief, however, is reserved to the discretion of the BOP.


                                            16
